STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                               NO.          2022       KW        0140


VERSUS


JIMMY       ADAMS                                                                                                  APRIL          8,    2022




In    Re:              Jimmy           Adams,     applying                     for           supervisory                    writs,            22nd
                       Judicial             District Court,                     Parish             of    Washington,                   No.        16-
                       CR4- 130706.




BEFORE:              McCLENDON,                  WELCH,       AND       THERIOT,              JJ.


        WRIT           DENIED.              As    an        indigent          inmate,              relator             is    entitled              to
receive              certain              court             documents,               such           as        the           guilty            plea

transcript,                 the        bill        of        information                 or        indictment,                   commitment

papers,           court           minutes              for     various              portions              of       the       trial,               and

minutes           of       his       sentencing,              free       of        charge           without             the       necessity
of      establishing                    a     particularized                       need.                 See       State               ex     rel.

Simmons           v.        State,          93- 0275 (            La.        12/ 16/ 94),               647     So. 2d            1094 (          per

curiam).               As       to     all       other       documents,                 an        indigent             inmate          has        the
constitutional                       right        to     free          copies    only              in     those             instances              in
which        he      shows        that       denial           of       the    request              will       deprive             him        of    an

adequate opportunity to present                                          his        claims          fairly.                 Meeting           that
constitutional                       threshold              requires           a    showing              of    a       particularized

need.                  An         inmate               therefore               cannot              make            a        showing                of

particularized                       need         absent           a     properly                  filed        application                       for
postconviction                        relief,               which        sets            out            specific                 claims            of

constitutional                       errors        requiring             the        requested                 documentation                       for
support.               See        State          ex     rel.       Bernard              v.    Criminal                 District              Court
Section " J,"                   94- 2247 (        La.       4/ 28/ 95),            653       So. 2d      1174 (         per       curiam).



         Relator                may     need           to    seek        the        requested                 information                    under

the      Public              Records              Law.             A     writ           application                    arising               in     a

criminal             proceeding                   is     not       the         proper              procedural                vehicle               to

establish              a    right           to    records              under        the       Public           Records             Law,           La.
R. S.       44: 1,         et    seq.        A     person          who       wants           to    examine             public           records
must     make          the       request          to        the    custodian                 of    records.                 See    La.        R. S.
44: 31 &          44: 32.             If a request                 for public records is denied by the
custodian,                 before           seeking           relief               from       this        court,             the            person

must        first          institute             civil        proceedings                    for    a    writ          of    mandamus              at
the     district                court        level.               See     La.        R. S.         44. 35( A).                   Should           the
person        prevail,               he     should be prepared to pay the                                          regular service
fees        for        copies           of        the       documents.                   After           the        district                 court

rules        in      the        civil        proceeding,                the        person          may        seek          an    appeal           of
the      district                court'       s        action,           if        he        desires.                  See        La.         R. S.
44: 35( C).                 See       also        State           ex    rel.        McItnight             v.        State,              98- 2258
 La.     App.          1st       Cir.       12/ 3/ 98),           742    So. 2d          894,       895 (      per          curiam).




                                                                             PMC
                                                                             JEW

                                                                             MRT


COURT        OF   APPEAL,              FIRST       CIRCUIT




         DEPUTY             CLERK       OF       COURT
                       FOR       THE    COURT